         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 1 of 25



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


  KSF ACQUISITION CORPORATION,                        Civil Action No.:
  d/b/a SLIMFAST,
                                                      COMPLAINT
                   Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

  WELLNX LIFE SCIENCES INC.,
  WELLNX DR INC., and WELLNX LIFE
  SCIENCES USA,

                   Defendants.


       Plaintiff, KSF Acquisition Corporation d/b/a SlimFast (“SlimFast” or “Plaintiff”) hereby

files this Complaint against Wellnx Life Sciences, Inc., Wellnx DR Inc., and Wellnx Life Sciences

USA (“Defendants”), and alleges on personal knowledge as to itself and its actions, and upon

information and belief as to the actions of others, as follows:

                                  NATURE OF THE ACTION

       1.        Plaintiff is the owner of the famous SLIMFAST® brand. This case involves willful

acts of trademark infringement, dilution, unfair competition, breach of contract and related actions

by a direct competitor of the SLIMFAST® brand who intentionally and knowingly has violated,

and continues to violate, a court-entered settlement agreement dated December 3, 2008 (the

“Settlement Agreement”) prohibiting Defendants from advertising, marketing, offering for sale,

and selling meal replacements and beverages under the SLIMQUICK name and unfairly and

maliciously trading on the reputation of the SLIMFAST® brand’s extremely popular and famous

SLIMFAST® brand meal replacements, drinks, and related products.




                                                  1
          Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 2 of 25



         2.    Examples of Plaintiff and Defendants’ respective products at issue are depicted

below and attached hereto as Exhibits A and B, respectively:




               Plaintiff’s Product                             Defendants’ Product


         3.    Defendants’ unauthorized manufacture, advertisement, promotion, offer to sell and

sale of its infringing meal replacement and beverage products under the SLIMQUICK name

provides the basis for this action at law and in equity.

         4.    Plaintiff seeks a temporary restraining order, preliminary and permanent injunctive

relief, damages, and such other relief as the Court deems proper.

                                          THE PARTIES

         5.    Plaintiff is a corporation duly organized under the laws of Delaware, having a

primary place of business at 11780 U.S. Highway One, Suite 400N, Palm Beach Gardens, Florida

33408.

         6.    On information and belief, Defendant Wellnx Life Sciences Inc. is a Canadian

company, having a primary place of business at 6335 Edwards Boulevard, Mississauga, Ontario

L5T 2W7, and an office located at 1201 N. Orange Street, Suite 741 Wilmington, Delaware 19801.




                                                  2
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 3 of 25



       7.      On information and belief, Defendant Wellnx DR Inc. is a Canadian company,

having a primary place of business at 6335 Edwards Boulevard, Mississauga, Ontario, L5T 2W7,

and an office located at 1201 N. Orange Street, Suite 741 Wilmington, Delaware 19801.

       8.      On information and belief, Defendant Wellnx Life Sciences USA is a United States

company and affiliate of Wellnx Life Sciences Inc. and Wellnx DR Inc., having a place of business

at 1201 N. Orange Street, Suite 741 Wilmington, Delaware 19801.

                                  JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331, 1332, and 1338(a)-(b); and 15 U.S.C. § 1121. The amount in controversy is in excess of

$75,000 exclusive of interest and costs. This Court has supplemental jurisdiction over Plaintiff’s

claims under the laws of the State of New York pursuant to 28 U.S.C. § 1367.

       10.     This Court has personal jurisdiction over Defendants because Defendants have and

continue to advertise, promote, display, ship, offer for sale, sell, and distribute its meal replacement

and beverage products under the SLIMQUICK name within the State of New York and within the

Southern District of New York. In addition, the Settlement Agreement arose from a prior litigation

in the Southern District of New York (Unilever Supply Chain, Inc. et al. v. Global Health

Technologies, Inc. et al. (Civil Action No. 08-cv-3775)) (hereinafter, the “Unilever Litigation”),

to which Defendants were a party, and which Settlement Agreement was entered into record by

Magistrate Judge Andrew J. Peck in this District.

       11.     Personal jurisdiction over Defendants is also proper by virtue of their transacting

and doing business in this district and pursuant to N.Y. Civ. Prac. L. & R. §§ 301 and 302(a).

Upon information and belief, Defendants have regularly solicited and conducted business in the

State of New York and this District, and have wrongfully caused injury to Plaintiff in the State of


                                                   3
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 4 of 25



New York and in this District, such injury being reasonably foreseeable, and derive substantial

revenue from interstate commerce.

       12.     Personal jurisdiction over Defendants is also proper because Defendants have

consented to the jurisdiction of this Court on at least one instance. For example, on April 3, 2017,

an action was brought by SLIMFAST against Defendants in this Judicial District, entitled KSF

Acquisition Corp. d/b/a SLIMFAST v. Wellnx Life Sciences Inc. et al., No. 1:17-cv-01161-KPF

(S.D.N.Y) (“the KSF Action”). On June 22, 2017, Defendants filed a motion to dismiss, and in

doing so, did not challenge plaintiff’s basis for personal jurisdiction, which is the same basis for

personal jurisdiction set forth herein. (See the KSF Action at D.I. 33; compare id., the KSF Action,

D.I. 1 at ¶¶ 8-10 to ¶¶ 8-10 supra).

       13.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendants transact business in and/or have substantial contacts with and/or may be found in the

State of New York and this District. Venue is also proper because Defendants have and continue

to advertise, promote, display, ship, offer for sale, and sell their products in direct breach of the

Settlement Agreement within this State and within the Southern District of New York. In addition,

the Settlement Agreement to which the Defendants were a party was entered into record by

Magistrate Judge Andrew J. Peck in this District.

                    FACTS COMMON TO ALL CLAIMS FOR RELEIF

   A. Plaintiff’s Activities and its Famous SLIMFAST® Marks

       14.     Plaintiff is a leading manufacturer, distributor, and seller of meal replacement and

weight management products. Plaintiff advertises, promotes, displays, ships, offers for sale, sells

and distributes its products throughout the country in interstate and intrastate commerce, and

abroad in foreign commerce, under its famous SLIMFAST® Marks (defined below in ¶ 16).


                                                 4
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 5 of 25



       15.     The SLIMFAST® brand and business was originally owned by Unilever Supply

Chain, Inc. (“Unilever”). The SLIMFAST® brand and business was acquired from Unilever by

Plaintiff. Plaintiff is the successor-in-interest to Unilever’s SLIMFAST® brand and business.

       16.     Plaintiff is the owner of the following valid, subsisting U.S. trademark registrations

(collectively, “the SLIMFAST® Marks”):

             MARK                      REGISTRATION NO. /            GOODS AND SERVICES
                                             DATE

 SLIM-FAST                        1,102,508 (’508 Registration)     Protein food supplement
                                  September 19, 1978

 SLIM-FAST                        1,288,616 (’616 Registration)     Beverage powder meal
                                                                    replacement mix
                                  August 7, 1984

 SLIM-FAST                        1,358,816 (’816 Registration)     Dietary meal replacement
                                                                    nutritional bars, and instant
                                  September 10, 1985
                                                                    pudding meal replacement
                                                                    mix

 SLIM-FAST                        2,936,919 (’919 Registration)     Meal replacement bars
                                  March 29, 2005

 SLIM-FAST PLAN                   4,928,571 (’571 Registration)     Dietary foods, meal
                                                                    replacement bars, ready to
                                  March 29, 2016
                                                                    drink meal replacement
                                                                    shakes

 SLIMFAST                         5,013,235 (’235 Registration)     Dietary foods, milk based
                                                                    beverages and preparations
                                  August 2, 2016
                                                                    and powders, cereal bars, and
                                                                    providing information and
                                                                    advice in the field of weight
                                                                    management, nutrition, and
                                                                    health


       17.     The ’508 Registration, the ’616 Registration, the ’816 Registration, and the ’919

Registration are each incontestable.

                                                 5
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 6 of 25



       18.     Copies of the registrations for the SLIMFAST® Marks are attached hereto as

Exhibit C.

       19.     Plaintiff is also the owner of U.S. trademark application no. 88/088,128 for the

mark “SLIMFAST KETO FAT BOMB” (the “SLIMFAST KETO Mark”). On February 12, 2019,

this mark will be published in the Official Gazette as entitled to registration.

       20.     Unilever and Plaintiff have sold their line of meal replacement and weight

management products under the SLIMFAST® Marks continuously in interstate commerce

throughout the United States since at least as early as 1977. The famous SLIMFAST® Marks

have appeared on product packaging, advertising, promotional materials, displays, and the like.

       21.     Products bearing the SLIMFAST® Marks are currently available, offered for sale,

and sold to consumers throughout this Judicial District, this State, and the United States through

numerous mass retail trade channels, such as supermarkets, drug stores, convenience stores and

national chain stores including such leading retailers as Walgreens, Rite-Aid, Wal-Mart, Target,

CVS, Albertsons, the Vitamin Shoppe, H-E-B, Kroger, and Duane Reade, and on internet

websites such as www.drugstore.com, www.amazon.com, www.target.com, and www.wal-

mart.com.

       22.     Over the years, the volume of sales of goods in the United States sold under the

SLIMFAST® Marks has been enormous. The SLIMFAST® brand of meal replacement and

weight management products is the largest selling brand for these products in the United States

with billions of dollars in sales in the United States since 1977.

       23.     The extraordinary success of the SLIMFAST® brand products over many years has

fostered wide renown with the trade and public and the products sold under the brand have a

reputation for being of the highest quality. As a result of such success, and the long, continuous


                                                  6
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 7 of 25



and exclusive use of the SLIMFAST® Marks in connection with the marketing of meal

replacement and weight management products, such products have also come to be identified by

the trade and public by and with the name and SLIMFAST® Marks alone.

       24.       Plaintiff continuously and extensively advertises, markets, and promotes the

SLIMFAST® Marks and the products sold thereunder. Since 1977, Plaintiff and its predecessors

have spent well over one billion dollars advertising and promoting the SLIMFAST® brand in the

United States.

       25.       Plaintiff operates a website at the domain name address www.slimfast.com, which

serves to advertise, market, and promote its SLIMFAST® brand products and provide nutritional

and dietary information and support to consumers of SLIMFAST® meal replacement and weight

management products.

       26.       Plaintiff has advertised and promoted its SLIMFAST® brand in a wide variety of

national media including nationally circulated newspapers with circulation ranging from 20-45

million readers and magazines such as Glamour, Elle, People, Cooking Light, Better Homes &

Gardens, and Fitness. Plaintiff has also advertised and continues to advertise on the major

television broadcast networks and leading cable networks nationwide and has done significant,

nationwide radio advertising. Plaintiff’s television commercials have featured testimonials from

celebrity spokespeople such as Tommy Lasorda, Whoopi Goldberg and Rachel Hunter. Plaintiff

also promotes its SLIMFAST® brand products through the Internet, billboards, banner ads, store

displays, publications, sponsorship events such as concerts and entertainment performances, and

tradeshows, marketing fairs and/or tours for the SLIMFAST® brand.

       27.       Due to the extensive advertising, promotion, and use of the SLIMFAST® Marks,

Plaintiff’s SLIMFAST® Marks have acquired enormous value and have become extremely well-


                                                7
          Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 8 of 25



known to the consuming public and trade as identifying and distinguishing Plaintiff’s high-quality

SLIMFAST® products from those of its competitors.

        28.      Since 1977, there have been several meal replacement products sold under the

SLIMFAST® brand, bearing the SLIMFAST® Marks. Recently, Plaintiff began offering for sale,

selling, and advertising its new SLIMFAST® KETO line of products, including the SLIMFAST®

KETO meal replacement. As described on Plaintiff’s website: “Our powdered meal replacement

mixes are packed with the low-carb ketogenic nutrition you need to motivate your metabolism and

burn fat instead of carbs.” (https://slimfast.com/keto-shake-mixes).

    B. Previous Litigation and Settlement Agreement Regarding the SLIMFAST® Marks

        29.      Defendants were brought before this Court by Unilever, on claims of trademark

infringement and additional causes of action regarding the SLIMFAST® Marks in the Unilever

Litigation.

        30.      According to the First Amended Complaint filed in the Unilever Litigation,

Defendants were accused of marketing weight loss and dietary supplements in packaging bearing

the SLIMQUICK name, both online and in stores (the Unilever Litigation, D.I. 5, ¶¶ 29 and 33).

        31.      Upon information and belief, Defendants’ lack of credible defense for their

unlawful behavior against the Unilever plaintiffs’ numerous asserted claims for relief led the

parties to settle.

        32.      On December 3, 2008, a settlement conference was held to enter a confidential

settlement agreement on the record and under seal by Magistrate Judge Andrew J. Peck in the

Southern District of New York (the “Settlement Agreement”) effectively ending and settling the

prior Unilever litigation. A copy of the transcript of the settlement conference hearing, which

memorializes the terms of the Settlement Agreement, is attached hereto as Exhibit D.


                                                8
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 9 of 25



       33.    During the settlement conference Defendants voluntarily agreed to incorporate the

definition of “dietary supplement” as defined by the Dietary Supplements Health and Education

Act (DSHEA). Specifically, among the terms of the Settlement Agreement, “Defendants will limit

their use of the SLIMQUICK name to only ‘dietary supplements’ as defined in Section 3 of the

Dietary Supplements Health and Education Act of 1994, Public Law 103-417 as that act has been

interpreted and applied by the U.S. Food and Drug Administration.” Id.

       34.    Section 3 of DSHEA defines the term “dietary supplement” in relevant part as a

product that is not represented for use as a conventional food or as a sole item of a meal or the

diet.” See Ex. F. The FDA’s Guidance for Industry Distinguishing Liquid Dietary Supplements

from Beverages states, “Product or brand names that use conventional food terms such as . . .

‘drink,’ . . . represent the product as a conventional food.” See Ex. E. In other words, any

SLIMQUICK products being marketed by Defendants as a “drink” or a “shake” is therefore being

promoted as a conventional food, rather than a dietary supplement.

       35.    According to the Settlement Agreement, Defendants are further required to always

use the six interlocking circles design logo on the front of their SLIMQUICK product packaging

(Ex. D), an example of which is represented below:




                                               9
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 10 of 25



       36.     To comply with the Settlement Agreement, Defendants are prohibited from

distributing any packaging depicting “drinks” or “shakes” and/or without the six interlocking

circles design logo (Ex. D at page 7, lines 17-22). Thus, any product packaging distributed by

Defendants failing to meet such requirements is a material breach of the Settlement Agreement.

       37.     The record therefore makes it abundantly clear that the terms of the Settlement

Agreement were not only approved by this District Court, but were also reviewed, discussed,

negotiated, understood, and irrefutably agreed upon by the parties to be bound by its terms.

       38.     Defendants were brought into this Court again by Plaintiff in 2017, on claims of

trademark infringement and additional causes of action regarding the SLIMFAST® Marks and for

breach of the Settlement Agreement (the KSF Action). At that time, meal replacement products

under the SLIMFAST® brands were advertised, sold, and offered for with packaging highlighting

the protein in the product. An example of this packaging is shown below:




       39.     Thereafter, Defendants began advertising, offering for sale, and selling a virtually

identical meal replacement product under the SLIMQUICK name, with product packaging also

highlighting the protein in the product (the “SLIMQUICK Protein Product”). An image of

Defendants’ SLIMQUICK Protein Product is shown below and is attached as Exhibit F:




                                                10
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 11 of 25




       40.     Defendants were advertising, offering for sale, and selling the SLIMQUICK

Protein Product as a conventional food or drink. Therefore, it was not a dietary supplement, which

was in direct violation of the Settlement Agreement. Defendants’ use of the SLIMQUICK mark

in its advertising, offering for sale, and selling of the SLIMQUICK Protein Product also infringed

on the SLIMFAST® Marks.

       41.     The parties agreed to settle the KSF Action on September 8, 2017.

   C. Defendants’ Unlawful Activities

       42.     Notwithstanding the above, Defendants have again violated and continue to violate

the Settlement Agreement and materially breach its terms through their activities at least relating

to their new SLIMQUICK KETO products.

       43.     On information and belief, the SLIMQUICK KETO Product is not the same as the

SLIMQUICK Protein Product at issue in the KSF Action. For example, on information and belief,

the SLIMQUICK Protein Product contains green tea extract, whereas the SLIMQUICK KETO

Product does not. (Compare product label in Ex. F to product label in Ex. B).

       44.     On information and belief, after the launch of Plaintiff’s new SLIMFAST® KETO

Product (Ex. A), Defendants intentionally copied Plaintiff and began advertising, offering to sell,


                                                11
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 12 of 25



and selling a new keto meal replacement product under the SLIMQUICK name (“SLIMQUICK

KETO product” or “Accused Product”) (Ex. B).

       45.     Despite the Settlement Agreement’s prohibition against Defendant’s marketing,

promoting, and selling “conventional foods” or “drinks” (Ex. D), Defendants blatantly flout its

terms. The SLIMQUICK KETO product is not a dietary supplement. Rather, the SLIMQUICK

KETO product is a conventional food.

       46.     For instance, Defendants market, promote, and sell the SLIMQUICK KETO

products as a conventional food by illustrating it as a “drink” or “shake” (Ex. B), as demonstrated

by a screencapture displayed at https://www.myslimquick.com/products/slimquick-pure-keto-

protein-chocolatevanilla/, and reproduced below:




       47.     According to Defendants’ website at www.myslimquick.com:

       SLIMQUICK® Pure Keto Protein tastes incredibly delicious and provides 20
       grams of protein and 6 grams of fiber per day! SLIMQUICK® Pure Keto Protein
       sets a new standard in keto protein. The ketogenic diet is based on eating foods high
       in fat, moderate in protein and very low in carbohydrate. Keto Protein is a
       nutritionally balanced supplement with 70% of calories from good fats, 20% of
       calories from protein and low net carbs, making it a delicious and easy support for
       a ketogenic lifestyle. Plus it gives you 10 g of MCT oils!

These statements from Defendants’ website confirm the product is a conventional food and/or

represented for use as the sole item of a meal, not a dietary supplement, by equating the product


                                                12
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 13 of 25



to a “food[] high in fat, moderate in protein and very low in carbohydrate,” emphasizing that it

“tastes incredibly delicious” and that it is “nutritionally balanced,” as well as identifying the caloric

content of the product.

        48.     Defendants have further breached the terms of the Settlement Agreement by failing

to use the six interlocking circles design logo on the front of their product packaging for at least

the SLIMQUICK KETO products, as shown above.

        49.     According to Defendants’ website at www.myslimquick.com, Defendants’

products and Plaintiff’s products are marketed and sold to the same prospective consumers and

through the same channels of trade including Walgreens, Rite-Aid, Wal-Mart, Target, CVS, and

Kroger, and on internet websites such as www.target.com and www.wal-mart.com. As a result,

Defendants’ products are likely to be sold and/or presented to consumers in direct proximity to

Plaintiffs products in a manner that will lead consumers to believe mistakenly that the products

are related or that Plaintiff has sponsored, approved, licensed, is affiliated with, or otherwise

endorsed Defendants’ products.

        50.     Indeed, instances of Defendants’ SLIMQUICK KETO product being offered on

store shelves directly beside the SLIMFAST® KETO meal replacement and drink products have

already occurred and continue to occur, causing consumer confusion and inevitably leading to lost

sales for Plaintiff. For example, the SLIMFAST® KETO products and the SLIMQUICK KETO

products are both offered for sale directly beside one another in Walmart.

        51.     These market realities are precisely the reason why the Settlement Agreement

explicitly referenced the DSHEA and FDA provisions (see supra at ¶¶ 32-33), forbidding

Defendants from using terms such as “drink,” “shake,” and the like to protect consumers from




                                                   13
          Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 14 of 25



being confused or misled by such unauthorized and deceitful promotion and sale of SLIMQUICK

KETO products.

         52.   Defendants’ SLIMQUICK KETO products bear a copy or colorable imitation of

Plaintiff’s SLIMFAST® Marks.          Specifically, the SLIMQUICK KETO Product bears the

SLIMQUICK mark, which is essentially the same as one or more of Plaintiff’s SLIMFAST®

Marks.

         53.   Defendants’ adoption and use of a copy or colorable imitation of the SLIMFAST®

Marks was deliberate and intentional and will full knowledge of Plaintiff’s rights.

         54.   In addition, Defendants’ adoption and use of a copy or colorable imitation of the

SLIMFAST® Marks was and is without Plaintiff’s authorization or consent.

         55.   Defendants’ adoption and use of a copy or colorable imitation of the SLIMFAST®

Marks was and is with the intent and purpose of confusing, misleading and deceiving the public

and unfairly capitalizing on Plaintiff’s initiative and goodwill.

         56.   By adopting and using a copy or colorable imitation of the SLIMFAST® Marks,

and by trading on Plaintiff’s valuable goodwill, Defendants have caused and are likely to cause

confusion, mistake and deception of purchasers and potential purchasers as to the source or origin

of the Accused Products and as to the existence of an association, connection, or relationship

between Defendants and Plaintiff.

         57.   By adopting and using a copy or colorable imitation of the SLIMFAST® Marks,

and by trading on Plaintiff’s valuable goodwill, Defendants have prevented Plaintiff from building

upon the goodwill established in the SLIMFAST® Marks to their detriment.

         58.   Defendants’ adoption and use of a copy or colorable imitation of the SLIMFAST®

Marks and trade on Plaintiff’s valuable goodwill was, on information and belief, an effort to boost


                                                 14
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 15 of 25



its sales of the Accused Products. Defendants’ actions will negatively impact sales of Plaintiff’s

SlimFast products, including without limitation, Plaintiff’s SLIMFAST® KETO product and

Plaintiff’s substantial goodwill. Defendants’ acts as recited herein have been undertaken in bad

faith so as to compete unfairly with Plaintiff.

       59.     Defendants’ actions have damaged and are likely to damage the reputation and

goodwill of Plaintiff.

       60.     Plaintiff is being irreparably injured and monetarily damaged by Defendants’ acts.

Plaintiff has no adequate remedy at law.

   D. Plaintiff’s Protests to Defendants

       61.     On January 22, 2019, in an effort to address Defendants’ aforementioned

infringement and breach of the Settlement Agreement without court intervention, Plaintiff’s

counsel sent Defendants a letter requesting a response by January 28, 2019 explaining Defendants’

violation of the Settlement Agreement.

       62.     To date, Defendants have provided no justification for their willful infringement

and failure to comply with the Settlement Agreement.

                                  FIRST CLAIM FOR RELIEF
                                     (Breach Of Contract)

       63.     Plaintiff repeats and re-alleges all prior allegations as fully set forth herein.

       64.     Plaintiff and Defendants are parties to the Settlement Agreement, entered into on

December 3, 2008. The Settlement Agreement was entered on record by Magistrate Judge Peck

in the Southern District of New York, and is governed by New York law.

       65.     The Settlement Agreement is a valid and binding agreement between Plaintiff and

Defendants that is in full force and effect.



                                                  15
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 16 of 25



        66.     Plaintiff has performed all of its material obligations under the Settlement

Agreement.

        67.     Against the factual background plead herein, Defendants have unlawfully breached

the Settlement Agreement in several material aspects.

        68.     As a direct and proximate result of Defendants’ breach of the Settlement

Agreement, Plaintiff has suffered actual damages. Plaintiff is entitled to recover monetary

damages stemming from Defendants’ breach of the Settlement Agreement in an amount to be

determine at trial.

        69.     Unless and until Defendants are enjoined from continuing to breach their

obligations under the Settlement Agreement, Plaintiff will be irreparably harmed. Plaintiff has no

adequate remedy at law.

                               SECOND CLAIM FOR RELIEF
                      (Federal Trademark Infringement under 15 U.S.C. § 1114)

        70.     Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

        71.     Plaintiff’s SLIMFAST® Marks and the goodwill of the business associated with it

in the United States and around the world is of great and significant value, is highly distinctive and

arbitrary, and has become universally associated in the public mind with the products and services

of the very highest quality and reputation finding their source in Plaintiff.

        72.     Without Plaintiff’s authorization or consent, and having full knowledge of

Plaintiff’s well-known and prior rights in the federally registered SLIMFAST® Marks, Defendants

have been advertising, promoting, displaying, shipping, offering for sale, selling, and distributing

at least the Accused Products in commerce (including over the internet and at retail locations) that

are conventional foods and meal replacements under the SLIMQUICK name. Such products are



                                                   16
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 17 of 25



closely related to the conventional foods and meal replacements marketed and sold by SlimFast in

the same trade channels.

       73.     Defendants’ unauthorized use of the SLIMQUICK name in connection with their

meal replacements and beverages has caused and continues to cause confusion, deception, and

mistake by creating the false and misleading impression that Defendants’ products are

manufactured or distributed by Plaintiff, or associated or connected with Plaintiff, or have the

sponsorship, endorsement, or approval of Plaintiff.

       74.     Defendants’ unauthorized use of the SLIMQUICK name in connection with their

meal replacements and beverages is confusingly similar to Plaintiff’s federally registered marks in

violation of 15 U.S.C. § 1114, and Defendants’ activities have caused and, unless enjoined by this

Court, will continue to cause a likelihood of confusion and deception of members of the trade and

public and, additionally, injury to Plaintiff’s goodwill and reputation as symbolized by the

federally registered SLIMFAST® Marks for which Plaintiff has no adequate remedy at law.

       75.     Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with Plaintiff’s exclusive rights in the federally registered

SLIMFAST® Marks in violation of 15 U.S.C. § 1114 and to Plaintiff’s great and irreparable injury.

       76.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

damage to its valuable SLIMFAST® Marks.

       77.     Defendants have caused and are likely to continue causing irreparable harm to the

public and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants’

profits, actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under

15 U.S.C. §§ 1114, 1116, and 1117.

                             THIRD CLAIM FOR RELIEF
(Federal Unfair Competition and False Designation of Origin under 15 U.S.C. § 1125(a))

                                                17
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 18 of 25



        78.     Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

        79.     Defendants’ use of the SLIMQUICK name in connection with the advertising

marketing, promotion, offering for sale, sale, and distribution of the Accused Products is likely to

cause confusion, mistake, and deception of the general purchasing public by creating the false and

misleading impression that Defendants’ infringing meal replacements and beverages are

manufactured or distributed by Plaintiff, or affiliated, connected, or associated with Plaintiff or

have the sponsorship, endorsement, or approval of Plaintiff, all to Defendants’ profit and benefit,

and Plaintiff’s damage and injury.

        80.     Defendants’ use in commerce of the SLIMQUICK name in connection with the

Accused Products is in violation of 15 U.S.C. §1125(a), in that Defendants have made false

representations, false descriptions, and false designations of origin.

        81.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

damage to its valuable SLIMFAST® Marks.

        82.     Defendants’ activities have caused, and unless enjoined by this Court, will continue

to cause a likelihood of confusion and deception of members of the trade and public and,

additionally, injury to Plaintiff’s goodwill and reputation as symbolized by the SLIMFAST®

Marks for which Plaintiff has no adequate remedy at law.

        83.     Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with Plaintiff’s SLIMFAST® Marks, causing irreparable injury

to Plaintiff.

        84.     Defendants have caused and will continue to cause irreparable injury to the public

and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants’ profits,




                                                   18
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 19 of 25



actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under 15

U.S.C. §§ 1125(a), 1116, and 1117.

                               FOURTH CLAIM FOR RELIEF
                    (Federal Trademark Dilution under 15 U.S.C. § 1125(c))

        85.     Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

        86.     Plaintiff’s SLIMFAST® Marks are famous and distinctive, and have been so for

many years prior to Defendants’ conduct as alleged herein.

        87.     Defendants’ unlawful and unauthorized advertisement, promotion, display,

shipment, offering for sale, sale, and distribution of the Accused Products in commerce will, unless

restrained, dilute and impair the distinctive quality of Plaintiff’s famous SLIMFAST® Marks by

destroying the exclusive association between Plaintiff’s marks and its goods and services, and/or

otherwise lessening the capacity of the SLIMFAST® Marks to identify Plaintiff and its goods

exclusively and/or tarnishing Plaintiff’s valuable SLIMFAST® Marks by undermining and

damaging the goodwill and reputation associated with the SLIMFAST® Marks.

        88.     Defendants’ aforesaid acts are in knowing and willful violation of Plaintiff’s rights,

and were performed with the intentional, willful, and malicious intent to improperly trade on

Plaintiff’s reputation and to cause dilution by blurring and dilution by tarnishment of the

SLIMFAST® Marks.

        89.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

irreparable harm to its valuable SLIMFAST® Marks and Defendants will, unless enjoined,

continue to so injure Plaintiff.

        90.     Defendants have caused and will to continue causing irreparable harm to the public

and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants’ profits,



                                                   19
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 20 of 25



actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under 15

U.S.C. §§ 1125(c), 1116, and 1117.

                               FIFTH CLAIM FOR RELIEF
                  (Dilution Under New York General Business Law § 360-L)

        91.     Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

        92.     Defendants’ illegal acts as set forth above have caused damage to Plaintiff by

diluting and blurring the distinctiveness of Plaintiff’s famous SLIMFAST® Marks in violation of

New York General Business Law § 360-L.

        93.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

irreparable harm to its valuable SLIMFAST® Marks and Defendants will, unless enjoined,

continue to so injure Plaintiff.

        94.     Defendants have caused and will to continue causing irreparable harm to the public

and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants’ profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees under New

York General Business Law § 360-L.

                                SIXTH CLAIM FOR RELIEF
                            (Common Law Trademark Infringement)

        95.     Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

        96.     As a result of Plaintiff’s reputation for its high-quality products and services under

the SLIMFAST® Marks, Plaintiff has built up valuable goodwill in its marks. As such, Plaintiff’s

SLIMFAST® Marks have become inextricably associated with Plaintiff’s products and services,

and have come to symbolize the reputation for quality and excellence of such products and

services.




                                                   20
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 21 of 25



       97.     Defendants’ unauthorized promotion, packaging, and sale of the Accused Products

under the SLIMQUICK name has and continues to cause consumer confusion in the marketplace

with respect to Plaintiff’s SLIMFAST® Marks, and is likely to and does permit Defendants to

trade off of the goodwill of Plaintiff by passing off the Accused Products to the general public, all

to the detriment of Plaintiff and to the unjust enrichment of Defendants. Such acts by Defendants

have caused and continue to cause confusion as to the source, sponsorship, affiliation, and/or

endorsement of Defendants’ products.

       98.     Defendants’ acts constitute willful infringement of Plaintiff’s exclusive rights in

the SLIMFAST® Marks, and other damages in an amount to be proven at trial.

       99.     As a direct and proximate result of Defendants’ willful, knowing, and malicious

conduct, Plaintiff has suffered irreparable harm and damage to its valuable SLIMFAST® Marks,

and Defendants will, unless enjoined, continue to so injure Plaintiff.

       100.    Defendants have caused and will continue causing irreparable harm to the public

and to Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants’ profits,

actual damages, enhanced profits and damages, costs, and reasonable attorneys’ fees.

                               SEVENTH CLAIM FOR RELIEF
                              (Common Law Unfair Competition)

       101.    Plaintiff repeats and re-alleges all prior allegations as if fully set forth herein.

       102.    As a result of the quality of Plaintiff’s products, Plaintiff has built up valuable good

will in the SLIMFAST® Marks, which have become closely associated with Plaintiff’s products,

and have come to symbolize Plaintiff’s reputation for the quality and excellence of its products.

       103.    Defendants, in bad faith and with full knowledge of the fame of the SLIMFAST®

Marks, intended to and did trade on the good will associated with the SLIMFAST® Marks.



                                                  21
           Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 22 of 25



          104.   Defendants’ acts have and continue to mislead and deceive the public as to the

source, sponsorship, affiliation, and/or endorsement of Defendants’ products, permit and

accomplish passing off of Defendants’ goods as those of Plaintiff, and falsely suggest a connection

with Plaintiff. Therefore, Defendants have committed unfair competition in violation of the laws

of the State of New York.

          105.   As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

irreparable harm and damage to its valuable SLIMFAST® Marks, and Defendants will, unless

enjoined, continue to so injure Plaintiff.

          106.   Defendants’ fraudulent business practices have caused and will continue causing

irreparable harm to the public and to Plaintiff, and Plaintiff is entitled to injunctive relief and to

recover Defendants’ profits, actual damages, enhanced profits and damages, costs, and reasonable

attorneys’ fees.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

          1.     Entering judgment in Plaintiff’s favor and against Defendants on all claims for

relief;

          2.     A temporary restraining order, preliminary injunction and permanent injunction

enjoining and restraining Defendants, their officers, directors, agents, servants, employees,

subsidiaries, affiliates and representatives and all other persons, firms or corporations in active

concert or participation with them from continued breach of the Settlement Agreement;

          3.     A temporary restraining order, preliminary and permanent injunction enjoining and

restraining Defendants, their officers, directors, agents, servants, employees, subsidiaries, affiliates




                                                  22
        Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 23 of 25



and representatives and all other persons, firms or corporations in active concert or participation

with them from:

                   a. using in any manner Defendants’ SLIMQUICK name as to be likely to

                      cause confusion, deception, or mistake on or in connection with the

                      advertising, offering for sale, or sale of any products or services that are not

                      Plaintiff’s, or not authorized by Plaintiff, or that otherwise infringes on the

                      rights of Plaintiff;

                   b. committing any acts that falsely or misleadingly suggest or convey to

                      purchasers that Defendants’ Accused Products are affiliated or connected

                      with Plaintiff; sponsored, approved, licensed or guaranteed by Plaintiff; or

                      produced under the control and supervision of Plaintiff;

                   c. doing any other act or thing calculated or likely to cause confusion or

                      mistake in the minds of members of the public of Plaintiff’s goods or

                      services, as to the source of the goods or services marketed or offered for

                      sale by Defendants;

                   d. further infringing Plaintiff’s SLIMFAST® Marks and damaging Plaintiff’s

                      goodwill; or

                   e. otherwise competing unfairly with Plaintiff;

       4.      That Defendants and those acting in concert or participation with Defendants take

affirmative steps to immediately dispel such false impressions that heretofore have been created

by Defendants’ breach of the Settlement Agreement and infringement of the SLIMFAST® Marks

in conjunction with the Accused Products, including but not limited to, recalling from any and all

channels of distribution any and all Accused Products and associated promotional materials;


                                                23
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 24 of 25



        5.     That Defendants, within thirty (30) days after service of judgment with notice of

entry thereof upon them, be required to file with the Court and serve upon Plaintiff a written report

under oath, pursuant to 15 U.S.C. § 1116, setting forth in reasonable detail the manner and form

in which Defendants have complied with any injunction and/or Order that the Court may enter in

this action;

        6.     That Defendants account to Plaintiff for Defendants’ profits and any damages

sustained by Plaintiff, to the extent calculable, arising from the foregoing acts of breach of the

Settlement Agreement, trademark infringement, trademark dilution, false designation of origin,

unfair competition, and deceptive acts and practices;

        7.     That in accordance with such accounting, Plaintiff be awarded judgment for three

times such profits or damages, whichever is greater, pursuant to 15 U.S.C. § 1117, New York

General Business Law § 349(c) and analogous state laws;

        8.     That Plaintiff be awarded punitive damages pursuant to the laws of the State of

New York in view of Defendants’ willful breach of the Settlement Agreement, trademark

infringement, trademark dilution, false designation of origin, unfair competition, and deceptive

acts and practices;

        9.     The Defendants deliver up for destruction all Accused Products in Defendants’

possession or control;

        10.    That Plaintiff be awarded reasonable attorneys’ fees and costs; and

        11.    Such other and further relief as the Court deems just and proper.

                                    JURY TRIAL DEMAND

        Plaintiff demands a trial by jury on all claims as to which a jury trial may be permitted.




                                                 24
         Case 1:19-cv-01145-WHP Document 1 Filed 02/06/19 Page 25 of 25



Dated: February 6, 2019           Respectfully submitted,




                                  GREENBERG TRAURIG, LLP

                                  /s/ Jonathan D. Ball__________________
                                  Jonathan D. Ball (ballj@gtlaw.com)
                                  Elana B. Araj (araje@gtlaw.com)
                                  GREENBERG TRAURIG, LLP
                                  MetLife Building
                                                       th
                                  200 Park Avenue, 38 Floor
                                  New York, NY 10166
                                  Telephone: (212) 801-9200
                                  Facsimile: (212) 801-6400

                                  Attorneys for Plaintiff

                                  Eleanor A. Kolton (koltonm@gtlaw.com)
                                  GREENBERG TRAURIG, LLP
                                  2101 L Street, N.W.
                                  Suite 1000
                                  Washington, DC 20037
                                  Telephone: (202) 331-3100
                                  Facsimile: (202) 331-3101

                                  Of Counsel for Plaintiff




                                        25
